Citation Nr: 1550803	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, including as due to herbicide exposure.

2.  Entitlement to service connection for a heart condition, to include a tortuous pulmonary artery, and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.  During the hearing, the Veteran indicated an intention to expand his claim for service connection for a tortuous pulmonary artery to include any heart condition which could be presumptively service connected due to herbicide exposure.  As such, the issue has been recaptioned as indicated on the title page.

In May 2014 the Board remanded the case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of Vietnam during service.

2. The evidence of record does not indicate that the Veteran was exposed to herbicides during service.  

3.  The Veteran's diabetes mellitus was not present during service or for many years thereafter and is not otherwise etiologically related to service. 

4.  The Veteran does not have a current tortuous pulmonary artery.

5.  The Veteran's current heart ailments, including coronary artery disease, hypertension and atrial fibrillation were not present during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).

2.  The criteria for service connection for service connection for a heart condition, to include a tortuous pulmonary artery, and as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  April 2007 and June 2010 letters, sent prior to the initial unfavorable rating decisions, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran underwent VA examinations in May 2008 and October 2010 which involved a review of the claims file, in-person interviews, physical assessments and opinions concerning the Veteran's condition.  The Board finds this to be adequate because the examiners based their opinion upon consideration of the Veteran's prior medical history, described the claimed disabilities in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

During the hearing, the VLJ noted that basis of the prior determination and noted the elements that were lacking in order to substantiate the claims for benefits.  In addition, the VLJ sought to identify pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including suggesting that a medical opinion relating his hearing loss to service would be helpful.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran's claim for a chest condition was denied in a November 1972 rating decision which also addressed his tortuous artery condition.  No new and material evidence was received within the appeal period and the decision became final.  38 C.F.R. § 3.156.  However as the Veteran's claim for a heart condition encompasses more than the tortuous artery, new and material evidence is not required to address the claim.  Id. 

In May 2014 the Board remanded this case for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA obtained deck logs from the USS Long Beach and further associated information from military sources concerning the Veteran's claims of exposure to herbicides.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus, type II and coronary artery disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Diabetes Mellitus

The Veteran has been diagnosed with diabetes mellitus, type II since July 2003.  He maintains that the condition is related to service.  The Veteran does not contend, and the record does not indicate that his diabetes mellitus manifested during service or within a year of separation therefrom.  Instead the Veteran maintains that he is entitled to presumptive service connection for the condition on the basis that he temporarily transited the inland waterways of the Republic of Vietnam. Specifically, the Veteran has testified that he was aboard the USS Long Beach when it anchored in Da Nang Harbor and that the ship transited 6 miles up an unspecified river at the time.  

VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure). 

Service records, including deck logs from the USS Long Beach, confirm that the ship anchored in Da Nang harbor while the Veteran was aboard in September 1969.  The logs also confirm that the ship entered and left the harbor on the same day.  The log does not show however that the ship ever went upriver from Da Nang harbor.  

Da Nang Harbor is not considered an inland waterway for purposes of herbicide exposure presumption because it offers wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  Additionally, there is no historical evidence of extensive Agent Orange aerial spraying in the Da Nang area, so the potential for Agent Orange exposure was minimal.  Furthermore, there is no corroborating evidence in either the deck logs or the historical record that the Long Beach ever transited any inland waterway while the Veteran was aboard.  Finally, requests for verification from the National Archives and Records Administration, the Joint Services Records Research Center, and the Defense Personnel Records Information Retrieval System all failed to show that the USS Long Beach transited any inland waterways while the Veteran was aboard.  The preponderance of the evidence therefore does not support the Veteran's contention to have transited the inland waterways of the Republic of Vietnam.  As such, and as the Veteran has not reported going ashore during his service in the waters off the coast of Vietnam, he is not entitled to the presumption of herbicide exposure.  38 C.F.R. §§ 3.307, 3.309, 3.313. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as noted above, the record does not indicate and the Veteran does not contend that his diabetes mellitus manifested during service or within a year of separation or that it has been chronic and continuous since then.  Accordingly, service connection for diabetes mellitus, type II is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2. 
Heart Condition

The Veteran has claimed service connection for a heart condition secondary to herbicide exposure.  As discussed above, the Board does not find that the Veteran has been exposed to herbicides for purposes of presumptive service connection.  Thus, the question remains whether the Veteran has a current heart condition that was caused by or incurred during service.

Service treatment records are negative for complaints, diagnosis or treatment of a heart condition.  However, x-rays taken in August 1972, immediately prior to separation, showed fullness in the right hilar region.  A possible tortuous pulmonary artery was noted.  The examiner at the time however stated a laminography would be required in order to be sure.  The Veteran has testified that he was also diagnosed with atrial fibrillation at the time.

A VA chest examination in November 1972 notes that the Veteran did not have any chest pains, shortness of breathing, hemoptysis or any fatigability on exertion.  He was tested for tuberculosis and was negative.  He was not under a doctor's care for his abnormal chest x-ray and he denied any heart disease, chest disease, hypertension or family history of pulmonary tuberculosis.  He was diagnosed with right hilar fullness and a prominent pulmonary artery, clinically asymptomatic.  The examiner noted that the x-rays showed a cardiac shadow on the upper side of normal with both lung fields appearing negative and the right left pulmonary artery segments being somewhat prominent.  

A May 2008 VA examination showed atrial fibrillation, bilateral enlargement, normal ventricular systolic function, no pericardial effusion, mild mitral and tricuspid insufficiency, and normal right ventricular systolic pressure.  The Veteran reported having a myocardial infarction in September 2003 following which he had an angioplasty performed with stent placement in the circumflex artery.  He also reported being diagnosed with hypertension at the time.  The Veteran reported no chest pains but shortness of breath after walking 100 yards.  The VA examiner diagnosed atrial fibrillation and coronary artery disease but no current anginal symptoms. 

In October 2010 the Veteran underwent another VA examination where it was noted that the Veteran had a history of coronary artery disease (with a myocardial infarction in 2003), chronic atrial fibrillation and congestive heart failure.  The Veteran underwent percutaneous interventions in July 2007 and apparently sustained a hemopericardium causing increased shortness of breath that was relieved by drawing off about a liter of blood from the pericardial sac in September 2007.  The examiner noted CT scans of the Veteran's thorax in August 2009 and August 2010 that were negative for any type of pulmonary artery filling defects or any other abnormalities with no mention of any right hilum prominence.  The examiner also noted a regular chest x-ray in August 2010 which revealed small right pleural effusions but with no mention of any abnormalities in the right hilum suspicious of pulmonary artery tortuosity.  The Veteran's heart rate was noted to be of an irregular rhythm consistent with chronic atrial fibrillation.  The examiner found no evidence of pulmonary artery abnormality and noted that the diagnosis of pulmonary artery tortuosity on the 1972 x-rays was speculative and never confirmed.  The examiner concluded that even if the tortuosity had been found, it would more likely than not have been of a developmental nature and not related to his active military duty in any case.

The Board finds based on the VA examinations of record that the Veteran does not have a current tortuous artery condition and that his diagnosed coronary artery disease, atrial fibrillation and hypertension are not resultant from service.  As noted by the October 2010 VA examiner, the initial x-rays after service showed right hilar fullness but there was never a conclusive diagnosis of a tortuous artery and current CT scans and x-rays do not show one to be present now.  As there is no current tortuous artery demonstrated by the record, service connection cannot be granted for such a condition.  

The Veteran has also been diagnosed with coronary artery disease and hypertension, however neither of these conditions manifested or were diagnosed during service or within a year of separation and the record does not show that they have been chronic or continuous since then.  Therefore service connection is not warranted for either condition. 

Finally, the Veteran testified that he was assessed with atrial fibrillation at the same time he was assessed with a tortuous pulmonary artery in August 1972.  However there is no mention of atrial fibrillation or any irregular heartbeat in the Veteran's August 1972 chest x-ray report.  This alone is not dispositive, however neither the Veteran's service records nor his 1972 VA chest examination make any mention of atrial fibrillation or irregular heartbeat.  In fact, the condition does not appear to have been formally diagnosed prior to 2008.  The May 2008 VA examiner noted no previous diagnosis of atrial fibrillation prior to March of that year.  Furthermore, the examiner note that the Veteran was unaware that he was in atrial fibrillation at the time of the test, indicating it is not a condition that he could readily observe with his own senses.  Although the Veteran reports that his atrial fibrillation was diagnosed following service, this is not supported by the evidence of record, and the Veteran was not capable of reporting the condition via his own senses.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's atrial fibrillation manifested in 1972 or was diagnosed as such prior to 2008.  

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's hypertension, coronary artery disease or atrial fibrillations are related to service.  Accordingly, service connection for a heart condition, to include a tortuous pulmonary artery, is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for diabetes mellitus, type 2, is denied.

Service connection for a heart condition, to include a tortuous pulmonary artery, is denied.


____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


